Citation Nr: 0514556	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-30 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  He died in August 1989.  The veteran was a Prisoner of 
War (POW) during World War II.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.

A motion to advance this case on the Board's docket, which 
was received by the Board on May 5, 2005, was granted by the 
Board on May 5, 2005, for good cause shown.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died in 
August 1989, the immediate causes of death were pneumonia, 
pulmonary fibrosis, and septic shock; the final diagnoses of 
the veteran's terminal hospitalization were staphylococcal 
pneumonia with respiratory failure, atrial fibrillation with 
digitalis toxicity, diffuse interstitial fibrosis, 
malnutrition, and status post adult respiratory distress 
syndrome.

2.  Malnutrition, which was a significant contributor to the 
veteran's death, is presumed to have been manifested in 
service.

3.  The appellant's claim for dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1318 is moot.


CONCLUSION OF LAW

The veteran's malnutrition may be presumed to have been 
incurred in service and contributed substantially to cause 
the veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board observes that in light of the favorable outcome of 
this appeal, any perceived lack of notice or development 
under the VCAA should not be considered prejudicial.  



I.	Service Connection - Cause of Death

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause or be etiologically related to the cause 
of death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2003); 38 C.F.R. § 3.312.

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities are presumed to have been incurred in 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic 
condition during service or an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, if a veteran is a former prisoner of war, the 
following diseases shall be service connected if manifest to 
a degree of disability of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of Sec. 3.307 are also satisfied:  psychosis; any 
of the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, arrhythmia); stroke and 
its complications.

If the veteran is a former prisoner of war and was interned 
or detained for not less than 30 days, the following diseases 
shall be service connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service, provided the 
rebuttable presumption provisions of Sec. 3.307 are also 
satisfied:  avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; irritable bowel 
syndrome; peptic ulcer disease; peripheral neuropathy except 
where directly related to infectious causes; cirrhosis of the 
liver.  Authority: 38 U.S.C. 1112(b).

Review of the record shows that the veteran died in August 
1989.  The death certificate reflects that the immediate 
causes of death were pneumonia, pulmonary fibrosis, and 
septic shock.  Final diagnoses listed at the time the veteran 
expired were staphylococcal pneumonia with respiratory 
failure, atrial fibrillation with digitalis toxicity, diffuse 
interstitial fibrosis, malnutrition, and status post adult 
respiratory distress syndrome.
 
The record indicates that the veteran was hospitalized from 
October 1988 until his death in August 1989 following a 
catastrophic illness which began with acute respiratory 
failure and interstitial pulmonary fibrosis of unknown 
origin.  The veteran suffered a series of complications such 
as numerous infectious disease complications, adult 
respiratory distress syndrome, urinary tract infections, 
recurrent diarrhea, as well as problems with nutrition, 
speech, swallowing, motivation, anxiety and depression.  In 
addition, the veteran suffered a drug-induced fever possibly 
from the numerous medications he was prescribed.  

The record also indicates that the veteran had problems with 
hypertension intermittently during the course of the hospital 
stay and also had problems with cardiac arrhythmias with the 
need for various antiarrhythmic drugs.  The veteran 
reportedly had evidence of both atrial and ventricular 
arrhythmias.  The gastrointestinal consultation in late 
August 1989 noted the physician's impression as "Respiratory 
distress.  I do not see any evidence to suggest definite 
pneumonia nor does the history suggest a purulent bronchitis.  
Pulmonary embolism would be a possibility but virtually 
impossible to rule out.  Most likely this represents 
superimposed congestive heart failure on top of severe 
pulmonary fibrosis."  The final discharge summary noted that 
the initial impression was respiratory distress, question of 
congestive heart failure versus pneumonia.    

The appellant contends that the veteran's chronic dysentery, 
malnutrition, and irritable bowel syndrome, although never 
formally claimed as service connection, led to his pulmonary 
condition.  The appellant also contends that the cause of the 
veteran's death was a drug-induced fever and that the drugs 
were, in part, for treatment of cardiovascular disease, to 
include hypertension.

The initial question that must be resolved in this matter is 
whether the record has established that the veteran had 
status as a former POW.  See 38 U.S.C.A. § 101(32); 38 C.F.R. 
§ 3.1(y) (2004).  Service records confirm that he was a POW 
from December 1944 until April 1945.

In the January 2003 rating decision, the RO did not dispute 
that the veteran was a former POW.  Instead, the RO denied 
the claim based on the fact that the veteran's causes of 
death were not presumptive conditions for a POW, nor was 
there medical evidence that these disorders manifested in 
service or within one year following service.  38 C.F.R. §§ 
3.307, 3.309 (2004).  With regards to malnutrition, the RO 
noted that while it was a presumptive disability under VA 
regulations specific to former POWs confined for 30 days or 
greater, the diagnosis of malnutrition indicated at the time 
of the veteran's death was related to his illness from which 
he was suffering at the time and that the medical records 
fail to indicate that the veteran's malnutrition actually 
caused or contributed to his death.  

All the medical evidence relating to the veteran's terminal 
hospitalizations indicate that the veteran was suffering from 
severe malnutrition and that a feeding tube had been 
inserted.  The May 1989 neurologic consultation report 
indicated that nutrition had been a problem because of 
inflammatory bowel disease.  

The Board notes that the veteran reported that during his 
internment, he dropped in weight from 200 to 125 pounds, and 
while the Board notes that the veteran in 1984 was denied 
service connection for a bowel condition, a 1947 
neuropsychiatric examination noted that the veteran 
complained of stomach trouble since discharge with pain 30 to 
60 minutes after eating, occasional nausea, but no vomiting.  

Applying the regulations to this case, the record does not 
include any medical evidence rebutting the presumption that 
the veteran acquired malnutrition other than as a former POW.  
Based upon the above evidence, the Board finds that the 
veteran acquired malnutrition as a former POW, which is a 
presumptive service connection disease under the regulations.  
38 C.F.R. § 3.309.  Therefore, as the veteran's malnutrition 
was a contributory cause of his death, service connection for 
cause of death is warranted.   

II.	DIC - 38 U.S.C.A. § 1318

Dependency and indemnity compensation benefits are also 
payable under certain circumstances if the veteran was in 
receipt of or entitled to receive compensation at the time of 
death for a service-connected disability which had been 
totally disabling for a specified period of time.  38 
U.S.C.A. § 1318.  However, as discussed above, the Board has 
granted service connection for the cause of the veteran's 
death, which is one of the bases for establishing entitlement 
to dependency and indemnity compensation benefits.  
Therefore, the issue of entitlement to dependency and 
indemnity compensation benefits under 38 U.S.C.A. § 1318 is 
moot, and this aspect of the appellant's claim is dismissed.




ORDER

Service connection for the cause of the veteran's death is 
granted.

The claim for dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1318 is dismissed.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


